UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 20, 2007 Date of Report (Date of Earliest Event Reported) ITRON, INC. (Exact Name of Registrant as Specified in its Charter) Washington 000-22418 91-1011792 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 2111 N. Molter Road, Liberty Lake, WA99019 (Address of Principal Executive Offices, Zip Code) (509) 924-9900 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On December 20, 2007, Itron, Inc. reached an agreement with Southern California Edison (SCE) to deploy Itron’s OpenWay meter and communications system as part of SCE’s Edison SmartConnect metering program. In connection with this agreement, Itron issued a press release on December 20, 2007, a copy of which is attached as Exhibit99.1. Itron has prepared answers to common questions regarding the SCE agreement, a copy of which is attached as Exhibit 99.2. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press release dated December 20, 2007 99.2 Itron and Southern California Edison Agreement FAQ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated:December 20, 2007 ITRON, INC. By:Steven M. Helmbrecht Steven M. Helmbrecht Sr. Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated December 20, 2007 99.2 Itron and Southern California Edison Agreement FAQ
